DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  Please delete the terms “S10”, “S20”, “S30”, “S11”, “S12”, “S13”,.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (USPGPUB 2009/0309498—hereinafter “Park”).
As to Claim 1, Park teaches a display panel (See Figs. 1 and 6), comprising a backlight module (Figs. 1 and 6 at 200-400) and a display body (Figs. 1 and 6 at 100 and 500), the backlight module comprising: 
a central control board (Figs. 1-3, 6 and 7 at 400); 
a control module (Figs. 2, 3, 6 and 7 at 300) comprising a first control unit (Figs. 2, 3, 6 and 7 at 310) and a second control unit (Figs. 2, 3, 6 and 7 at 320) electrically connected to the central control board (Figs. 1-3, 6 and 7 at 400), wherein the central control board provides backlight driving data for the control module (Pg. 4, ¶ 58); 
a first driving module (Fig. 2, 3 and 7 at 210-240 and 213-215) electrically connected to the first control unit (Fig. 2 at 310) and a second driving module (Fig. 2, 3 and 7 at 250-280 and 213-215) electrically connected to the second control unit (Figs. 2, 3 and 7 at 320), wherein the control module provides a control signal for the first driving module and the second driving module (Pg. 3, ¶ 46); and 
a plurality of light-emitting diodes (Figs. 1, 2 and 6 at 212), wherein the display body has a light-emitting area (Figs. 1 and 6 at 100), and the light-emitting diodes are disposed opposite to the light-emitting area (See Figs. 1 and 6 and arrangement of 100 and 200);
wherein the display body comprises a first-part body (Figs. 2, 3 and 7, note part corresponding to first control unit 310 and first control driving module 210-240 (i.e. left side)) and a second-part body (Figs. 2, 3 and 7, note part corresponding to second control unit 320 and first control driving module 250-260 (i.e. right side)), the light-emitting diodes (Fig. 2 at 212) corresponding to the first-part body are electrically connected to the first driving module (Figs. 2, 3, 6 and 7 at 310), and the light-emitting diodes (Fig. 2 at 212) corresponding to the second-part body are electrically connected to the second driving module (Figs. 2, 3, 6 and 7 at 320), the first-part body is a left half screen (See Figs. 2 and 7) and the second-part body is a right half screen (See Figs. 2 and 7), or the first-part body is an upper half screen and the second-part body is a lower half screen.  
As to Claims 2 and 6, Park teaches that both the first driving module (Fig. 2 at 210-240) and the second driving module (Fig. 2 at 250-280) comprise at least one of driving units (Fig. 2 at 213-215), the light-emitting area of the first-part body and the second-part body comprises a plurality of partitions corresponding to the driving units by one-to-one (Pg. 2, ¶ 37 – note “pixel electrode” and “light transmittance of the liquid crystal material”), and the light-emitting diodes corresponding to the partitions are electrically connected to the corresponding driving units (Pg. 3, ¶ 44).  
As to Claim 5, Park teaches a display panel (See Figs. 1 and 6), comprising a backlight module (Figs. 1 and 6 at 200-400) and a display body (Figs. 1 and 6 at 100 and 500), the backlight module comprising: 
a central control board (Figs. 1-3, 6 and 7 at 400); 
a control module (Figs. 2, 3, 6 and 7 at 300) comprising a first control unit (Figs. 2, 3, 6 and 7 at 310) and a second control unit (Figs. 2, 3, 6 and 7 at 320) electrically (Figs. 1-3, 6 and 7 at 400), wherein the central control board provides backlight driving data for the control module (Pg. 4, ¶ 58); 
a first driving module (Fig. 2, 3 and 7 at 210-240 and 213-215) electrically connected to the first control unit (Fig. 2 at 310) and a second driving module (Fig. 2, 3 and 7 at 250-280 and 213-215) electrically connected to the second control unit (Figs. 2, 3 and 7 at 320), wherein the control module provides a control signal for the first driving module and the second driving module (Pg. 3, ¶ 46); and 
a plurality of light-emitting diodes (Figs. 1, 2 and 6 at 212), wherein the display body has a light-emitting area (Figs. 1 and 6 at 100), and the light-emitting diodes are disposed opposite to the light-emitting area (See Figs. 1 and 6 and arrangement of 100 and 200);
wherein the display body comprises a first-part body (Figs. 2, 3 and 7, note part corresponding to first control unit 310 and first control driving module 210-240 (i.e. left side)) and a second-part body (Figs. 2, 3 and 7, note part corresponding to second control unit 320 and first control driving module 250-260 (i.e. right side)), the light-emitting diodes (Fig. 2 at 212) corresponding to the first-part body are electrically connected to the first driving module (Figs. 2, 3, 6 and 7 at 310), and the light-emitting diodes (Fig. 2 at 212) corresponding to the second-part body are electrically connected to the second driving module (Figs. 2, 3, 6 and 7 at 320).
As to Claim 9, Park teaches that the first-part body is a left half screen (Figs. 2 and 7, note part corresponding to first control unit 310 and first control driving module 210-240 (i.e. left side)) and the second-part body is a right half screen (Figs. 2 and 7, note part corresponding to second control unit 320 and first control driving module 250-260 (i.e. right side)).  
As to Claim 11, Park teaches a driving method of a display panel, comprising following steps: 
S10: a central control board (Figs. 1-3, 6 and 7 at 400) providing backlight driving data (Pg. 4, ¶ 58) for a first control unit (Figs. 2, 3, 6 and 7 at 310) and a second control unit (Figs. 2, 3, 6 and 7 at 320); 
S20: the first control unit (Figs. 2, 3, 6 and 7 at 310) providing a control signal (Pg. 3, ¶ 46) to a first driving module (Fig. 2, 3 and 7 at 210-240 and 213-215) and controlling light-emitting diodes corresponding to a first-part body (Figs. 2, 3 and 7, note part corresponding to first control unit 310 and first control driving module 210-240 (i.e. left side)) to be turned on or turned off by the first driving module; and  
S30: the second control unit (Figs. 2, 3, 6 and 7 at 320) providing the control signal (Pg. 3, ¶ 46) to a second driving module (Fig. 2, 3 and 7 at 250-280 and 213-215)  and controlling the light-emitting diodes corresponding to a second-part body (Figs. 2, 3 and 7, note part corresponding to second control unit 320 and first control driving module 250-260 (i.e. right side)) to be turned on or turned off by the second driving module.  
As to Claim 14, Park teaches that the first-part body is a left half screen (Figs. 2 and 7, note part corresponding to first control unit 310 and first control driving module 210-240 (i.e. left side)) and the second-part body is a right half screen (Figs. 2 and 7, note part corresponding to second control unit 320 and first control driving module 250-260 (i.e. right side)), or the first-part body is an upper half screen and the second-part body is a lower half screen.


  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 7, 8, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park.
As to Claims 3 and 7, Park teaches that the central control board has a clock signal line (Figs. 5 and 8 at  clock signal line 14 – “SCL”), a first pin (Fig. 2 , note pin that outputs data from 400 to 310), and a second pin (Fig. 2 , note pin that outputs data from 400 to 320), the first control unit is electrically connected to the first pin and (Fig. 2, note connection from 400 to 310 and Fig. 5 note connection from 410 to 313), and the second control unit is electrically connected to the second pin and the clock signal line (Fig. 2, note connection from 400 to 320 and Fig. 5 note connection from 410 to 313).  Park, however, fails to teach that the central control board has a semiconductor field effect transistor and that the first and second control units are electrically connected to the semiconductor field effect transistor. Park does teach selecting between the first and second control units (Pg. 4, ¶ 58 – note “chip select” and Pg. 7, ¶ 108-110). The selection; however, is not made through a semiconductor field effect transistor. However, the specification shows not apparent benefits in having the selection be done through a semiconductor field effect transistor. Therefore, having the selection be done through a semiconductor field effect transistor is clearly a design choice based on the specific requirements of the claim. Furthermore, at the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate any type of electrically controlled switch, including a semiconductor field effect transistor, in the control module taught by Park, since any electrically controlled switch would perform equally well at selecting the appropriate control unit.
As to Claims 4 and 8, Park teaches that the central control board provides a first chip selecting signal voltage to the first control unit by the first pin (Fig. 8 at CS and Pg. 4, ¶ 58 – note “chip select” and Pg. 7, ¶ 108-110), and the central control board provides a second chip selecting signal voltage to the second control unit by the second pin (Fig. 8 at CS and Pg. 4, ¶ 58 – note “chip select” and Pg. 7, ¶ 108-110).  
Claim 10, Park fails to teach that the first-part body is an upper half screen and the second-part body is a lower half screen.  However, the specification shows no apparent benefits in having the first-part body be an upper half screen and the second-part body be a lower half screen. Therefore, having the first-part body be an upper half screen and the second-part body be a lower half screen is clearly a design choice based on the specific requirement of the claim. Furthermore, at the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to have the first-part body and the second-part body be any separate and distinguishable part of the screen, since the divided parts would perform well at being driven separately.
As to Claim 12, Park teaches that the step S10 comprises: S11: in one frame scanning time, the central control board pulling down a first chip selecting signal provided by a first pin and sending the backlight driving data to the first control unit through a clock signal line (Pg. 4, ¶ 58 and Pg. 7, ¶ 108-110); S12: the central control board pulling up the first chip selecting signal provided by the first pin and stopping enablement of the first control unit (Pg. 4, ¶ 58 and Pg. 7, ¶ 108-110); and S13: the central control board pulling down a second chip selecting signal provided by a second pin and sending the backlight driving data to the second control unit through the clock signal line (Pg. 4, ¶ 58 and Pg. 7, ¶ 108-110). 
Park teaches selecting between first and second control units (Pg. 4, ¶ 58 – note “chip select” and Pg. 7, ¶ 108-110). Park, however, does note teach using a semiconductor field effect transistor to select between the first and second control units However, the specification shows not apparent benefits in having the selection be done 
As to Claim 13, Park teaches that both the first driving module (Fig. 2 at 210-240) and the second driving module (Fig. 2 at 250-280) comprise at least one of driving units (Fig. 2 at 213-215), the light-emitting area of the first-part body and the second-part body comprises a plurality of partitions corresponding to the driving units by one-to-one (Pg. 2, ¶ 37 – note “pixel electrode” and “light transmittance of the liquid crystal material”), and the light-emitting diodes corresponding to the partitions are electrically connected to the corresponding driving units (Pg. 3, ¶ 44).  







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim			USPGPUB 2010/0073275
Park et al.		USPGPUB 2011/0205256
Yamanaka		USPGPUB 2013/0050167
Wu et al.		USPGPUB 2019/0339573
Shao et al.		USPGPUB 2020/0117050















Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694